DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/20/2020 and 10/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driving machine” (Claim 2, line 2) and the “a forming line upstream portion and a forming line downstream 17portion of the horizontal roll housing” (Claim 4, lines 3-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are present in claims 1-2 as outlined below.
Regarding Claim 1:
Claim language “a pressure device that applies a pressing force” (Line 10) appears to invoke 35 U.S.C. 112(f).
Regarding Claim 2:
Claim language “driving machine for driving” (Line 2) appears to invoke 35 U.S.C. 112(f).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
Claim 1 limitation “pressure device” (Line 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, K (JP08103817A) in view of Kusakabe, Y (JP07275953A), hereinafter referred to as “Harada” and “Kusakabe”, respectively.
Regarding Claim 1:
Harada discloses a roll forming machine comprising a movable horizontal roll stand (Fig 2a – an embodiment of a roll stand is shown) including one or a plurality of horizontal roll housings (Fig 2a – items 23 and 26) in which a pair of upper and lower horizontal rolls (Fig 1 – items 19 and 22) is housed, the horizontal roll housing including a pair of roll chock receivers (Fig 1 – item 23a) with tops opened for removing the horizontal rolls upward (The tops of receivers 23a are open to the top whereby they accept the rollers in a stacking arrangement), the horizontal roll housing being configured to retreat from the interior of a forming line to one side perpendicular to the forming line (Paragraph 0012 - The forming line is in the X direction as 
Harada further discloses a fixed stand (Fig 1 – item 11) with an overhang part (Annotated below in Fig 1; the frame is provided with overhanging structure) jutting out from a main frame (Fig 1 – item 14) standing upright on a counter-retreating side of the forming line (The processing side where the rolls are loaded is interpreted as a counter-retreating side as shown in Fig 1), and wherein after the horizontal roll stand returns to the interior of the forming line, the horizontal roll stand is housed directly below the overhang part of the fixed stand (The rolls and roll stand are housed below the ), and the overhang part is provided with a pressure device (Fig 2b – item 11a) that applies a pressing force to the horizontal rolls in the horizontal roll housing in the forming line via the opened tops, and housing supports (Fig 2b – item 11c) engaged with the opened tops of the horizontal roll housing in the forming line to support the horizontal roll housing.

    PNG
    media_image1.png
    428
    548
    media_image1.png
    Greyscale


Kusakabe teaches a forming roll mechanism for manufacturing metal components where rolls are replaced in an orthogonal direction to the processing direction wherein a cantilevered stand is provided with a pressure device. Kusakabe further teaches a fixed stand (Annotated below in Fig 7; with an overhang part – item 30) being supported in a cantilever style by the main frame (Annotated below in Fig 7).

    PNG
    media_image2.png
    293
    679
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill, before the effective filing date, to modify the main the frame of Harada by cantilevering the overhang part such that the rolls can be moved into and out of processing position and also rotating rolls for more efficient replacement of rolls as taught by Kusakabe.
Regarding Claim 2:
The combined device of Harada and Kusakabe discloses the roll forming machine according to claim 1. Kusakabe further discloses wherein the counter-retreating side of the forming line is a driving side on which a driving machine (Fig 4 – item 48; the motor drives the 
Regarding Claim 3:
The combined device of Harada and Kusakabe discloses the roll forming machine according to claim 1. Kusakabe further discloses wherein the overhang part (Fig 3 – item 30) of the fixed stand (Annotated above in Fig 7) is supported in such a manner as to be movable together with the pressure device (Fig 7 – item 31) and the housing supports (Fig 7 – items 11, 12 and 13, 15) in an up-down direction relative to the fixed stand (Page 7, paragraph 0013; The housing supports for the rolls and overhang part are moved up and down by the pressure device to adjust a roll gap).
Regarding Claim 4:
The combined device of Harada and Kusakabe discloses the roll forming machine according to claim 1. Kusakabe further discloses wherein the housing supports (Fig 7 – items 11, 12 and 13, 15) provided to the overhang part (Fig 3 – item 30) are slidable supports to be engaged sideway with a forming line upstream portion and a forming line downstream 17portion of the horizontal roll housing (The connection rods and associated recesses in the bearing housing supports are interpreted to comprise a horizontal roll housing wherein the housing supports are engaged sideway with forming line upstream and downstream portions as annotated below in Fig 7) in response to motion of the horizontal roll stand of returning from a 

    PNG
    media_image3.png
    384
    795
    media_image3.png
    Greyscale

Regarding Claim 5:
The combined device of Harada and Kusakabe discloses the roll forming machine according to claim 1. wherein the overhang part (Fig 3 – item 30) of the fixed stand (Annotated previously above) is supported in such a manner as to be movable together with the pressure device (Fig 7 – item 31) and the housing supports (Fig 7 – items 11, 12 and 13, 15) in an up-down direction relative to the fixed stand (Page 7, paragraphs 0013 and 0014; the roll gap adjustment alters the heights of the housing supports by driving the pressure device), and the housing supports provided to the overhang part are slidable supports to be engaged sideway with a forming line upstream portion and a forming line downstream portion of the horizontal roll housing (The connection rods and associated recesses in the bearing housing supports are interpreted to comprise a horizontal roll housing wherein the housing supports are engaged sideway with forming line upstream and downstream portions as annotated above in Fig 7) in .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, K (JP08103817A) in view of Kusakabe, Y (JP07275953A) and in view of Kim, Sung Tae (KR20150105807A), hereinafter referred to as “Kim”.
Regarding Claim 6:
The combined device of Harada and Kusakabe discloses the roll forming machine according to claim 1. However, the combined device of Harada and Kusakabe is silent to wherein a vertical roll stand with a pair of right and left side rolls is mounted on the carriage of the horizontal roll stand to be adjacent to the horizontal roll housing from upstream and/or downstream of the forming line.
Kim teaches a roll exchanger machine in a rolled pipe manufacturing for efficiently replacing rolls. Kim further teaches wherein a vertical roll stand (Fig 1 – item 210) with a pair of right and left side rolls is mounted on the carriage (Fig 1 – item 200) of the horizontal roll stand (Fig 1 – item 230) to be adjacent to the horizontal roll housing from upstream and/or downstream of the forming line (The vertical roll stand comprising a left and right roller is located upstream of the forming line as shown in Fig 1).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Harada and Kusakabe by integrating an upstream vertical roll stand comprising left and right rolls on the same carriage as the horizontal rolls taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725